Citation Nr: 1701905	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  07-20 983A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for a service-connected left wrist disability, referred to as de Quervain tenosynovitis, to include the issue of entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1985 to July 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was granted service connection for his left wrist disability resulting from his service-connected left thumb disability in a July 2005 rating decision, at which time he was assigned a 10 percent evaluation.  A July 2007 rating decision later amended his left wrist disability rating to 20 percent, effective from the date of the grant of service connection.  The Veteran's left wrist disability was assessed for VA purposes in July 2007, and June 2012.  

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Veteran has asserted that his wrist symptoms have worsened in nature since the June 2012 examination.   

In addition, the Board observes that a new precedential opinion that directly impacts this case was issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, ___Vet. App. ___, No. 13-3238, 2016 WL 3591858 (July 5, 2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  The July 2007 and June 2012 VA joint examination reports do not comply with Correia.  

Given the length of time since this disability was last assessed for VA purposes, coupled with the requirements of the Correia case, the Board finds that the Veteran should be afforded a new VA examination to assess the current severity of his service-connected left wrist disability.  

Further, the Board's remand could impact the outcome of the TDIU claim.  Therefore, the TDIU issue is inextricably intertwined with the issue being remanded, and adjudication of the TDIU claim must be deferred pending the proposed development.  

Additionally, the Veteran's outstanding relevant VA treatment record should be obtained and associated with his claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file all ongoing relevant VA treatment records.  All efforts to obtain VA records should be fully documented.  

2. Schedule the Veteran for an appropriate VA joints examination for his service connected left wrist disability.  The examiner should review the record, and the examination report should reflect the results of range of motion testing for pain on BOTH active and passive motion; in weight-bearing and nonweight-bearing; and if possible such range of motion in the opposite undamaged joint.  If the left wrist cannot be so tested, the reasons should be set forth.  
 
The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss, if possible.  If this is not feasible to determine without resort to speculation, the examiner should provide an explanation for why this is so. 

3. After completing the above actions, the claim should be readjudicated. If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




